DREW, J.
This is a suit to have an instrument declared to be a contract of lease and to be declared to be null and void; and in the alternative, if the court should hold that the instrument is not a mineral lease, but a reservation of mineral rights, then for same to be declared barred by ten years’ nonuser, and that plaintiff be recognized as the owner of all the mineral rights in and to the described land, consisting of 480 acres.
On trial of the case, it was admitted by plaintiff and defendant that the value of the property involved was in excess of $2,000.
The value placed on the property involved by both plaintiff and defendant takes the case out of the jurisdiction of this court. Exercising the authority granted to us by Act No. 19 of 1912, we therefore order this case transferred to the Supreme Court of the State of Louisiana, and .fix the time for appellant to perfect the transfer at 30 days from the time this judgment becomes final.